Title: To Thomas Jefferson from James Madison, 5 December 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. Decr. 5. 1796
                    
                    It is not possible yet to calculate with any degree of certainty whether you are to be left by the Electors to enjoy the repose to which you are so much attached, or are to be summoned to the arduous trust which depends on their allotment. It is not improbable that Pinkney will step in between the two who have been treated as the principals in the question. It is even suspected that this turn has been secretly meditated from the beginning in a quarter where the leading zeal for Adams has been affected. This Jockeyship is accounted for by the enmity of Adams to Banks and funding systems which is now become public, and by an apprehension that he is too headstrong to be a fit puppet for the intriguers behind the skreen. It is to be hoped that P. may equally disappoint those who expect to make that use of him, if the appointment should in reallity light on him. We do not however absolutely despair that a choice better than either may still be made; and there is always the chance of a devolution of the business on the House of Reps. which will I believe decide it as it ought to be decided.
                    Adêts Note which you will have seen, is working all the evil with which it is pregnant. Those who rejoice at its indiscretions and are taking advantage of them, have the impudence to pretend that it is an electioneering manoeuvre, and that the French Govt. have been led to it by the opponents of the British Treaty. Unless the unhapy effect of it here and cause of it in France, be speedily obviated by wise councils and healing measures, the crisis will unquestionably be perverted into a perpetual alienation of the two Countries by the secret enemies of both. The immediate consequences of such an event may be distressing; but the permanent ones to the commercial and other great interests of this Country, form a long and melancholy catalogue. We know nothing of the policy meditated by the Executive on this occasion. The Speech will probably furnish some explanation of it. Yrs. always & affecy.
                    
                        Js. Madison Jr.
                    
                